In an action to recover damages for wrongful death, the appeal is from so much of two orders as denied in part appellant’s motions to examine respondents before trial. Appellant’s intestate, a window cleaner, was killed when he fell from a building more than six stories high while washing a window. The complaint alleges noncompliance with, and violation of, section 202 of the Labor Law. Orders modified by striking from the first ordering paragraph of each order everything following the word “granted” and by substituting therefor the words “ in all respects, and it is further ”. As so modified, orders insofar as appealed from affirmed, with one bill of $10 costs and disbursements to appellant. In our opinion, the items denied by the learned Special Term come within the issue raised by the denial of the allegation of a violation of section 202 of the Labor Law. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.